Case 1:20-cr-00199-PAB Document 53 Filed 05/25/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 20-cr-00199-PAB

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RONALD ALLEN GRACE, JR.,

            Defendant.
_____________________________________________________________________________

         UNOPPOSED SECOND MOTION FOR PERMISSION TO TRAVEL
_____________________________________________________________________________

       Defendant Ronald Grace (“Mr. Grace”), by and through undersigned counsel (“counsel”),

requests that he be permitted to travel out of the state, to Dallas/Fort Worth, Texas between the

dates of June 6, 2021 and June 16, 2021. In support of this motion, Mr. Grace states as follows:

       1.      Mr. Grace has been on bond since July 27, 2020. He has been in full compliance

with his conditions of release.

       2.      Mr. Grace is requesting permission to drive to the greater Dallas/Fort Worth area

with his family on Sunday, June 6, 2021 and return to Denver, Colorado on June 16, 2021.

       3.      While on his way to the Dallas/Fort Worth area, while he is there, and during his

return, Mr. Grace will provide updates to and communicate with his Probation Officer, Heather

Becker. Mr. Grace intends to visit the Dallas/Fort Worth area in the hopes of finding property to

purchase and later relocate to down the road.

       4.      Mr. Grace understands that he must abide by all of his conditions of pretrial release.

Counsel has contacted both the government and the probation department regarding their position
Case 1:20-cr-00199-PAB Document 53 Filed 05/25/21 USDC Colorado Page 2 of 3




on this motion. Assistant U.S. Attorney Daniel McIntyre does not oppose the motion, nor does

Heather Becker, the assigned Probation Officer handling Mr. Grace’s pretrial supervision.

       WHEREFORE, Mr. Grace respectfully moves this Court for an order allowing him to

travel to the Dallas/Fort Worth area, between the dates of June 6, 2021 to June 16, 2021 and return

to Denver, Colorado on Wednesday, June 16, 2021.


                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender


                                             s/ Matthew C. Golla
                                             MATTHEW C. GOLLA
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Matt_golla@fd.org
                                             Attorney for Defendant




                                                2
Case 1:20-cr-00199-PAB Document 53 Filed 05/25/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to the following e-
mail addresses:

       Daniel McIntyre, Assistant United States Attorney
       Email: Daniel.mcintyre@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non-
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Ronald Grace, Jr.      (Via U.S. Mail)



                                              s/ Matthew C. Golla
                                              MATTHEW C. GOLLA
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Matt_golla@fd.org
                                              Attorney for Defendant




                                                 3
